Talcott, J.
This suit is instituted upon the claim and for the purpose of establishing in the plaintiff an exclusive right to use Otter creek for the purpose of transporting logs and lumber through a certain portion of said creek, including a portion which runs through about 8,000 acres, lying on either side of the creek, and of which 8,000 acres the defendant is the owner. The plaintiff founds his claim upon a súpposed grant from certain parties who formerly owned the land on, both sides of the stream. The grant, however, upon which the plaintiff bases his claim, does not purport to convey any such exclusive right or any right inconsistent with the rights of other owners of the lands bounding on the creek. The . questions arising upon the construction of the plaintiff’s grant, and *627upon another paper, which he claimed to be a license, we think, however, have ceased to be of any importance, as the legislature, by an act passed in April, 1872, have declared the said Otter creek and its tributaries in the counties of Lewis and Herkimer to be a public highway for the purpose of floating logs and lumber thereon, and made numerous and careful provisions for the regulation of the use of the stream, as such public highway. That this act, if valid, vests the rights specified in the public, and supersedes any exclusive right in any one party, if any such had before existed, cannot be denied. There can be no doubt that the legislature has the power to appropriate, by force of its own enactment, any flowing stream to the use of the public, as a highway, provided suitable provisions are contained in the act, to secure to private parties a just compensation for the individual rights, which by the appropriation may have been divested, infringed upon, or impaired. The only objection suggested to the act in question is, that the only provision for compensation is for the payment of damages to riparian owners. And the plaintiff claims rights, under his grant, more extensive than those that result to him from his riparian ownership of such portion of the lands owned by him, as border upon the creek. But the parties under whose grant he claims had no rights to the stream, other than such as vested in them under the rules of law as riparian owners. The right to the use of flowing water is “publici juris,” and common to all riparian proprietors. It is a right to the flow and enjoyment of the water, subject to a similar right in all the proprietors. Angelí on Water-courses, § 95. The grantors of the plaintiff, whatever they may have assumed to do, could not grant to him any rights except those limited ones which vested in them as riparian owners, because they had no more extensive rights themselves. "He is, therefore, in any point of view, the mere representative and grantee of the riparian owners, and as such we think is embraced within the description of “ riparian owners on said creek,” which is contained in the act, and is to be liberally construed for the purpose of determining to whom the legislature designed compensation should be made. As to all rights to which the plaintiff, at the time of the passage of the act of 1872, was lawfully entitled, beyond those which accrued to himself as a riparian owner, if any, we think he was entitled to receive a just compensation, under the act, as the lawful representative in the premises of his grantors.
*628The complaint of the plaintiff, that the commissioners appointed under the act did not award him sufficient compensation, is not in-any manner before us for consideration.
The judgment is affirmed, with the costs of appeal.

Judgment affirmed.